Case 0:19-cv-63108-RAR Document 87-5 Entered on FLSD Docket 05/03/2021 Page 1 of 16




                                  Exhibit 5


     Relevant portions of the deposition testimony of
      Jeremy Aisenberg, taken on January 12, 2021
Case 0:19-cv-63108-RAR Document 87-5 Entered on FLSD Docket 05/03/2021 Page 2 of 16
Case 0:19-cv-63108-RAR Document 87-5 Entered on FLSD Docket 05/03/2021 Page 3 of 16
Case 0:19-cv-63108-RAR Document 87-5 Entered on FLSD Docket 05/03/2021 Page 4 of 16
Case 0:19-cv-63108-RAR Document 87-5 Entered on FLSD Docket 05/03/2021 Page 5 of 16
Case 0:19-cv-63108-RAR Document 87-5 Entered on FLSD Docket 05/03/2021 Page 6 of 16
Case 0:19-cv-63108-RAR Document 87-5 Entered on FLSD Docket 05/03/2021 Page 7 of 16
Case 0:19-cv-63108-RAR Document 87-5 Entered on FLSD Docket 05/03/2021 Page 8 of 16
Case 0:19-cv-63108-RAR Document 87-5 Entered on FLSD Docket 05/03/2021 Page 9 of 16
Case 0:19-cv-63108-RAR Document 87-5 Entered on FLSD Docket 05/03/2021 Page 10 of 16
Case 0:19-cv-63108-RAR Document 87-5 Entered on FLSD Docket 05/03/2021 Page 11 of 16
Case 0:19-cv-63108-RAR Document 87-5 Entered on FLSD Docket 05/03/2021 Page 12 of 16
Case 0:19-cv-63108-RAR Document 87-5 Entered on FLSD Docket 05/03/2021 Page 13 of 16
Case 0:19-cv-63108-RAR Document 87-5 Entered on FLSD Docket 05/03/2021 Page 14 of 16
Case 0:19-cv-63108-RAR Document 87-5 Entered on FLSD Docket 05/03/2021 Page 15 of 16
Case 0:19-cv-63108-RAR Document 87-5 Entered on FLSD Docket 05/03/2021 Page 16 of 16
